         Case 20-30967 Document 17 Filed in TXSB on 02/09/20 Page 1 of 10




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

In re:                                                    §
                                                          §
Watson Grinding and Manufacturing Co.,                    §                       Chapter 11
and Watson Valve Services, Inc. 1                         §
                                                          §                 Case No. 20-30967
         Debtors.                                         §          Joint Administration Requested
                                                                     Emergency Hearing Requested


         DEBTORS’ MOTION TO COMPROMISE WITH TEXAS CAPITAL BANK,
                          NATIONAL ASSOCIATION


         EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE
         CONDUCTED ON THIS MATTER ON FEBRUARY 10, 2020 AT 1:30 P.M. IN
         COURTROOM 404, 4TH FLOOR, 515 RUSK STREET, HOUSTON, TX 77002. IF YOU
         OBJECT TO THE RELIEF REQUESTED OR YOU BELIEVE THAT EMERGENCY
         CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER APPEAR AT THE
         HEARING OR FILE A WRITTEN RESPONSE PRIOR TO THE HEARING.
         OTHERWISE, THE COURT MAY TREAT THE PLEADING AS UNOPPOSED AND
         GRANT THE RELIEF REQUESTED.

         RELIEF IS REQUESTED NOT LATER THAN FEBRUARY 10, 2020

To the Honorable Marvin Isgur, United States Bankruptcy Judge:

         Watson Grinding and Manufacturing Co. (“Watson Grinding”) and Watson Valve

Services, Inc. (“Watson Valve”), as debtors and debtors in possession (collectively, “Debtors”

or the “Company”) by and through its counsel, hereby moves the Court (“Motion”) under

sections 105(a), 363, 503, and 507 of title 11 of the United States Code (as amended,

“Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy Procedure

(“Bankruptcy Rules”) for entry of an order approving the compromise described in this Motion.

While the parties have agreed to the proposed compromise, the factual recitations set forth



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Watson Grinding and Manufacturing Co. (9242) AND Watson Valve Services, Inc.
(3572).


MOTION TO COMPROMISE WITH TEXAS CAPITAL BANK, NATIONAL ASSOCIATION                                         PAGE | 1
          Case 20-30967 Document 17 Filed in TXSB on 02/09/20 Page 2 of 10




herein are solely those of the Debtors and are not necessarily agreed to by Texas Capital

Bank, National Association or any statutory committee. In support of this Motion, the

Debtors respectfully state as follows:

                                JURISDICTION AND VENUE

          1.   The Court has jurisdiction over these chapter 11 cases and this Motion pursuant to

28 U.S.C. §§ 1334 and 157(a). This is a core-proceeding pursuant to 28 U.S.C. § 157(b).

          2.   Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

          3.   This Court has constitutional authority to enter a final order regarding this

Motion. Requests for authority to compromise disputes under Bankruptcy Rule 9019 have no

equivalent in state law, thereby rendering the Supreme Court’s opinion in Stern v. Marshall

inapplicable. See In re Carlew, 469 B.R. 666, 672 (Bankr. S.D. Tex. 2012) (See Stern v.

Marshall, 564 U.S. 462 (2011)). In the alternative, a request for authority to compromise under

Bankruptcy Rule 9019 is an essential bankruptcy matter, triggering the “public rights” exception.

See Id.

                                         BACKGROUND

          4.   On February 6, 2020 (“Petition Date”), the Debtors filed voluntary petitions for

relief under Chapter 11 of Title 11 of the United States Code (“Bankruptcy Code”) in the

United States Bankruptcy Court for the Southern District of Texas.          No request for the

appointment of a trustee or examiner has been made in these chapter 11 cases.

          5.   Since the Petition Date, the Debtors have continued to operate and manage their

businesses as debtors in possession pursuant to Bankruptcy Code §§ 1107(a) and 1108.

          6.   Watson Grinding was founded as a small, privately-held specialty grinding shop

in 1960 by James Watson in his garage. Over the following years, Watson Grinding grew to




MOTION TO COMPROMISE WITH TEXAS CAPITAL BANK, NATIONAL ASSOCIATION                        PAGE | 2
        Case 20-30967 Document 17 Filed in TXSB on 02/09/20 Page 3 of 10




include a full-scale machine shop and began offering thermal spray coatings.            As Watson

Grinding continued to grow, it shifted its specialty to the manufacturing and service of valve and

pump components used in the severe service process. It also specialized in turning and milling

of alloys, hard metals, and large parts. Watson Grinding began experimenting with thermal

spray coatings during the 1980s. Watson Grinding has developed and perfected high velocity

oxygen fuel and ceramic coatings for applications to help prevent wear and corrosion in the

severe service process. Watson Grinding has customers located around the world.

       7.      Watson Valve is relatively young, founded in 2002 to meet the growing needs of

the severe service valve industry. Watson Valve has grown exponentially and services clients

throughout the world. It specializes in the autoclaves and gold mining.

       8.      Texas Capital Bank, National Association (“Texas Capital”) is a secured lender

of the Debtors, holding as collateral a first-priority lien and security interest in, to, and against

(“Prepetition Liens”) all of the personal property of the Debtors, including, without limitation,

accounts receivable, equipment, inventory, chattel paper, instruments, commercial tort claims,

deposit accounts, documents, fixtures, general intangibles, health care insurance receivables,

intellectual property, and all proceeds and products thereof, including, without limitation,

insurance proceeds and any cash of the Debtors, and, all other collateral wherever located, in

which Debtor now has or at any time hereafter has or acquires any right, title, or interest, and all

proceeds and products thereof (“Prepetition Collateral”). Moreover, each of the Debtors’

insurance policies covering the Prepetition Collateral names Texas Capital as the loss payee.

       9.      As of the Petition Date, Debtors were indebted and liable to Texas Capital without

defense, counterclaim, or offset of any kind, for all of the prepetition indebtedness, comprised of

the loans made by Texas Capital in the aggregate principal amount of not less than




MOTION TO COMPROMISE WITH TEXAS CAPITAL BANK, NATIONAL ASSOCIATION                           PAGE | 3
        Case 20-30967 Document 17 Filed in TXSB on 02/09/20 Page 4 of 10




$3,000,000.00, plus accrued and unpaid interest, indemnification obligations, fees, and expenses

(including, without limitation, the reasonable and documented fees and expenses of Texas

Capital’s attorneys) and other obligations incurred in connection therewith, in each case in

accordance with the terms of the prepetition loan documents (“Indebtedness”). Moreover, all

amounts payable under the prepetition loan documents are now fully due and payable by the

Debtors. The Debtors are each jointly and severally indebted and liable to Texas Capital for

such amounts without defense, counterclaim, or offset of any kind.

       10.     The Debtors have reached a settlement of all matters, which includes Texas

Capital’s waiver of (i) attorneys’ fees and expenses and (ii) January accrued interest in exchange

for a lump sum payment of $3 million from the Debtors. This settlement will result in the Texas

Capita being paid in full. The total amount of interest and attorneys’ fees being waived is

$5,145.83 and approximately $30,000.00, respectively.

       11.     Relevant loan documents between the Debtors and Texas Capital will be

presented at a hearing on this Motion. The Debtors and their advisors have analyzed the

Prepetition Liens and Indebtedness both with respect to this Motion and a cash collateral

analysis. As a result of its analysis, the Debtors have concluded that the Indebtedness is secured

by valid, binding, perfected, enforceable, non-avoidable, first-priority liens and security interests

in, to and against the Prepetition Collateral, and are not subject to, pursuant to the Bankruptcy

Code or other applicable law, avoidance, disallowance, reduction, recharacterization, recovery,

subordination, attachment, offset, counterclaim, defense, “claim” (as defined in the Bankruptcy

Code), impairment, or any other challenge of any kind. Moreover, there exists no basis upon

which the Debtors can properly challenge or avoid the validity, enforceability, priority, or

perfection of the Indebtedness or the Prepetition Liens.




MOTION TO COMPROMISE WITH TEXAS CAPITAL BANK, NATIONAL ASSOCIATION                           PAGE | 4
        Case 20-30967 Document 17 Filed in TXSB on 02/09/20 Page 5 of 10




                               EMERGENCY RELIEF REQUESTED

       12.     Emergency relief is requested. Paying off Texas Capital on or before February 14,

2020 is a condition of the settlement negotiated between the Debtors and Texas Capital. It will

also have the benefit of mooting the necessity of certain cash collateral requirements.

                                    RELIEF REQUESTED

       13.     The Debtors seek the entry of an Order approving the compromise between the

Debtors and Texas Capital which includes a waiver of attorneys’ fees and expenses and January

accrued interest in exchange for a lump sum payment of $3 million pursuant to 11 U.S.C. § 363.

                                          ARGUMENT

A.     LEGAL STANDARDS FOR APPROVAL OF THE COMPROMISE

       14.     Section 105(a) of the Bankruptcy Code provides that “[t]he court may issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title.” 11 U.S.C. § 105(a). Bankruptcy Rule 9019(a), which provides that “on motion by the

trustee and after a hearing, the Court may approve a compromise or settlement[,]” grants further

authority for the Court to approve the Settlement Agreement. The settlement of time-consuming

and burdensome litigation, especially in the bankruptcy context, is encouraged. In re World

Health Alternatives, Inc., 344 B.R. 291, 296 (Bankr. D. Del. 2006); see also In re Penn Central

Transp. Co., 596 F.2d 1102 (3d Cir. 1979) (“‘administering reorganization proceedings in an

economical and practical manner it will often be wise to arrange the settlement of claims. . . .’”

(quoting In re Protective Comm. for Indep. Stockholders of TMT Ferry, Inc. v. Anderson, 390

U.S. 414, 424 (1968)).

       15.     In determining the fairness and equity of a compromise in bankruptcy, the United

States Court of Appeals for the Third Circuit has stated that it is important that the bankruptcy



MOTION TO COMPROMISE WITH TEXAS CAPITAL BANK, NATIONAL ASSOCIATION                        PAGE | 5
        Case 20-30967 Document 17 Filed in TXSB on 02/09/20 Page 6 of 10




court apprise itself of all facts necessary to form an intelligent and objective opinion of the

probabilities of ultimate success should the claims be litigated, and estimate the complexity,

expense, and likely duration of such litigation, and other factors relevant to a full and fair

assessment of the claims. In re Penn Central Transp. Co., 596 F.2d at 1114; see also In re

Marvel Entm’t Group, Inc., 222 B.R. 243 (D. Del. 1998) (describing “the ultimate inquiry to be

whether ‘the compromise is fair, reasonable, and in the interest of the estate.’” (quoting In re

Louise’s Inc., 211 B.R. 798, 801 (D. Del. 1997)).

        16.    The Fifth Circuit has established a three-factor balancing test under which

bankruptcy courts are to analyze proposed settlements. The factors a court must consider in

determining whether a compromise is “fair, equitable, and within the best interest of the estate

are:   ‘(1) the probability of success in litigating the claim subject to settlement, with due

consideration for the uncertainty in fact and law; (2) the complexity and likely duration of

litigation and any attendant expense, inconvenience, and delay; and (3) all other factors bearing

on the wisdom of the compromise.’” In re Roqumore, 393 B.R. 474, 479 (Bankr. S.D. Tex.

2008) (citing the factors set forth by the court in Jackson Brewing); see also In re Age Ref. Inc.,

801 F.3d 530, 540 (5th Cir. 2015) (same).

        17.    Under the rubric of the third factor referenced above, the Fifth Circuit has

specified two additional factors that bear on the decision to approve a proposed settlement. First,

the court should consider “the paramount interest of creditors with proper deference to their

reasonable views.” Conn. Gen. Life Ins. Co. v. United Cos. Fin. Corp. (In re Foster Mortg.

Corp.), 68 F.3d 914, 917 (5th Cir. 1995); see also Age Ref. Inc., 801 F.3d at 540. “While the

desires of the creditors are not binding, a court ‘should carefully consider the wishes of the

majority of the creditors.’” In re Foster Mortgage, 68 F.3d 914, 917 (5th Cir. 1995) (quoting In




MOTION TO COMPROMISE WITH TEXAS CAPITAL BANK, NATIONAL ASSOCIATION                         PAGE | 6
        Case 20-30967 Document 17 Filed in TXSB on 02/09/20 Page 7 of 10




re Transcontinental Energy Corp., 764 F.2d 1296, 1299 (9th Cir. 1985)). Second, the court

should consider the “extent to which the settlement is truly the product of arms-length

bargaining, and not of fraud or collusion.” Age Ref. Inc., 801 F.3d at 540; Foster Mortg. Corp.,

68 F.3d at 918 (citations omitted).

       18.     The decision to approve a settlement “is within the sound discretion of the

bankruptcy court.” In re World Health Alternatives, Inc., 344 B.R. at 296; see also In re

Neshaminy Office Bldg. Assoc., 62 B.R. 798, 803 (E.D. Pa. 1986), cited with approval in Meyers

v. Martin (In re Martin), 91 F.3d 389. The bankruptcy court should not substitute its judgment

for that of the trustee. See In re Neshaminy Office Bldg. Assoc., 62 B.R. at 803. The court is not

to decide the numerous questions of law or fact raised by litigation, but rather should canvas the

issues to see whether the settlement falls below the lowest point in the range of reasonableness.

See In re W.T. Grant and Co., 699 F.2d 599, 608 (2d Cir. 1983), cert. denied, 464 U.S. 22

(1983); see also In re World Health Alternatives, Inc., 344 B.R. at 296 (stating that “the court

does not have to be convinced that the settlement is the best possible compromise. Rather, the

court must conclude that the settlement is within the reasonable range of litigation possibilities.”)

(internal citations and quotations omitted).

B.     THE SETTLEMENT AGREEMENT SHOULD BE APPROVED

       19.     The Settlement Is in the Best Interests of Creditors. The settlement is in the

best interest of creditors. Texas Capital is a secured creditor of the Debtors with a lien on all of

the Debtors’ assets, including, without limitation, all insurance proceeds. Moreover, Texas

Capital is listed as the loss payee on the Debtors’ insurance policies. The source of funds to pay

Texas Capital is insurance proceeds received by the Debtors prior to the Petition Date on account

of claims made on business personal property – proceeds recovered on account of a policy under




MOTION TO COMPROMISE WITH TEXAS CAPITAL BANK, NATIONAL ASSOCIATION                           PAGE | 7
        Case 20-30967 Document 17 Filed in TXSB on 02/09/20 Page 8 of 10




which Texas Capital is the loss payee.

        20.     The amount of accounts receivable, insurance proceeds, equipment, and cash

collateral is well in excess of the debt owed to Texas Capital, which pursuant to the pre-petition

loan documents and applicable provisions of the Bankruptcy Code entitles Texas Capital to post-

petition interest and attorneys’ fees. If Texas Capital is paid in full, post-petition interest will no

longer accrue on the debts owed to Texas Capital, and post-petition attorneys’ fees will also

cease to accrue. Such a result would serve to preserve assets of the bankruptcy estates, which is

a benefit to the Debtors’ creditors. Additionally, if Texas Capital is paid in full, the Debtors will

be relieved of the burdens associated with obtaining authority to utilize cash collateral on an

ongoing basis during the pendency of these chapter 11 cases, thereby reducing administrative

expenses.

        21.     The Debtors understand that this Court may be hesitant to grant the relief

requested on a “first day” basis. Accordingly, the Debtors and Texas Capital Bank have allowed

for the ability for a statutory committee or other creditors to investigate and, if deemed

necessary, challenge the validity of the Texas Capital’s liens. The Debtors and Texas Capital

negotiated the challenge deadline on an arms-length basis. The negotiated challenge deadline is

75 days from the entry of an order approving the relief requested in this Motion.

        22.     Based on the foregoing considerations, the Debtors respectfully submit that the

settlement between the Debtors and Texas Capital represents a fair and reasonable compromise

that is in the best interest of the Debtors’ estates, their businesses, and all parties-in-interest.

        23.     To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested satisfies Bankruptcy Rule 6004(a) and that

the Debtors have established cause to exclude such relief from the 14-day stay period under




MOTION TO COMPROMISE WITH TEXAS CAPITAL BANK, NATIONAL ASSOCIATION                                PAGE | 8
       Case 20-30967 Document 17 Filed in TXSB on 02/09/20 Page 9 of 10




Bankruptcy Rule 6004(h).

                                      CONCLUSION

       WHEREFORE, the Debtors respectfully request that the Court enter an order approving

the compromise between the Debtors and Texas Capital; and for such other and further relief as

the Court deems appropriate.

DATED: February 9, 2020

                                           Respectfully submitted

                                           MCDOWELL HETHERINGTON LLP

                                           By: /s/ Jarrod B. Martin
                                           Jarrod B. Martin
                                           Texas Bar No. 24070221
                                           Kate H. Easterling
                                           Texas Bar No. 24053257
                                           1001 Fannin Street
                                           Suite 2700
                                           Houston, TX 77002
                                           P: 713-337-5580
                                           F: 713-337-8850
                                           E: Jarrod.Martin@mhllp.com
                                           E: Kate.Easterling@mhllp.com



                                           JONES MURRAY & BEATTY LLP
                                           ERIN E. JONES (TBN 24032478)
                                           CHRISTOPHER R. MURRAY (TBN 24081057)
                                           4119 MONTROSE, SUITE 230
                                           HOUSTON, TX 77006
                                           P.: 832-529-1999
                                           F: 832-529-3393
                                           E: Erin@jmbllp.com
                                           E: Christopher.Murray@jmbllp.com

                                           PROPOSED COUNSEL FOR DEBTORS


                               CERTIFICATE OF SERVICE




MOTION TO COMPROMISE WITH TEXAS CAPITAL BANK, NATIONAL ASSOCIATION                     PAGE | 9
       Case 20-30967 Document 17 Filed in TXSB on 02/09/20 Page 10 of 10




       The undersigned certifies that on February 9, 2020 a true and correct copy of the

foregoing Motion was served electronically on all parties registered to receive electronic notice

of filings in this case via this Court’s ECF notification system. The undersigned further certifies

that the foregoing Notice was served upon all parties listed on the attached Service List by no

later than the next day after the filing in accordance with Bankruptcy Local Rule 9013-1(f).


                                             /s/ Jarrod B. Martin
                                             Jarrod B. Martin




MOTION TO COMPROMISE WITH TEXAS CAPITAL BANK, NATIONAL ASSOCIATION                        PAGE | 10
